Citation Nr: 0839973	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  07-11 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a breathing 
disorder, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for hypertension, to 
include as secondary to herbicide exposure. 

3.  Entitlement to service connection for an acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim of entitlement to service connection for 
hypertension and for a breathing disorder, both to include as 
secondary to herbicide exposure.  The April 2005 rating 
decision also denied the veteran's claim of entitlement to 
service connection for an acquired psychiatric disorder, to 
include PTSD.

In November 2007, the veteran testified before the 
undersigned, seated at the Board's Central Office in 
Washington, D.C.  A transcript of the hearing has been 
associated with the claims file. 

The issue of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, addressed in 
the REMAND portion of the decision below, is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.





FINDINGS OF FACT

1.  At the time of the November 2007 hearing before the 
Board, the veteran withdrew his appeal concerning the issue 
of entitlement to service connection for a breathing 
disorder, to include as secondary to herbicide exposure.

2.  The probative evidence of record indicates that the 
veteran's hypertension first manifested to a compensable 
degree many years after his separation from service and is 
unrelated to his period of service or to any aspect thereof, 
to include herbicide exposure.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal as to 
the issue of entitlement to service connection for a 
breathing disorder, to include as secondary to herbicide 
exposure, have been met.  38 U.S.C.A. § 7105(b)(2) (West 
2002); 38 C.F.R.           §§ 20.202, 20.204 (2008).

2.  Hypertension was not incurred in or aggravated by the 
veteran's active service, to include herbicide exposure.  38 
U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007);  38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record:  (1) that is 
necessary to substantiate the claim; (2) that the claimant is 
to provide; and (3) that VA will attempt to obtain.  Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, No. 06-7001 
(Fed. Cir. May 16, 2007).  

In February 2005, before the initial adjudication of the 
claim, the veteran was notified of the evidence not of record 
that was necessary to substantiate the claim.  He was told 
that he needed to provide the names of persons, agencies, or 
companies who had additional records to help decide his 
claim.  He was informed that VA would attempt to review his 
claim and determine what additional information was needed to 
process his claim, schedule a VA examination if appropriate, 
obtain VA medical records, obtain service records, and obtain 
private treatment reports as indicated.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  The 
purpose behind the notice requirement has been satisfied and 
the veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.

A May 2007 VCAA letter also informed the veteran regarding 
the appropriate disability rating or effective date to be 
assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of the veteran's case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes:  (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

VA has a duty to obtain a medical examination if the evidence 
establishes:  (1) a current disability or persistent or 
recurrent symptoms of a disability; (2) an in-service event, 
injury, or disease; (3) current disability may be associated 
with the in-service event; and (4) there is insufficient 
evidence to make a decision on the claim.  See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In this case, there is 
sufficient evidence to make a decision concerning the claim 
of entitlement to service connection for hypertension.  While 
the evidence of record establishes that the veteran has a 
current diagnosis of hypertension, there is no evidence of 
record that establishes the occurrence of an in-service 
event, injury or disease.  Thus, further inquiry as to a 
possible association between the veteran's current 
hypertension and his period of service, to include VA 
examination, is not required.

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  Accordingly, all available records and medical 
evidence have been obtained in order to make an adequate 
determination as to this claim.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Withdrawal of Claim

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2008).  Withdrawal may be made by the 
appellant or by his authorized representative, except that a 
representative may not withdraw a Substantive Appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R.               § 20.204(c) 
(2008).

The veteran's Substantive Appeal, dated in April 2007, 
perfected his appeal as to the issue of entitlement to 
service connection for a breathing disorder, to include as 
secondary to herbicide exposure.

During the November 2007 hearing before the Board, the 
veteran stated that he was withdrawing his appeal as to this 
issue.   

The Board finds that the veteran's statement indicating his 
intention to withdraw the appeal as to this issue, once 
transcribed as a part of the record of his hearing, satisfies 
the requirements for the withdrawal of a substantive appeal.  
Tomlin v. Brown, 5 Vet. App. 355 (1993) (a statement made 
during a personal hearing, when later reduced to writing in a 
transcript, constitutes a Notice of Disagreement within the 
meaning of 38 U.S.C. § 7105(b)).


As the appellant has withdrawn his appeal as to the issue of 
entitlement to service connection for a breathing disorder, 
to include as secondary to herbicide exposure, there remain 
no allegations of errors of fact or law for appellate 
consideration concerning this issue.  The Board therefore has 
no jurisdiction to review the issue.

Accordingly, the issue of entitlement to service connection 
for a breathing disorder, to include as secondary to 
herbicide exposure, is dismissed.

Service Connection for Hypertension

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1101, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2008).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for some disorders, including 
hypertension, will be rebuttably presumed if manifested to a 
compensable degree within one year following active service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to certain 
herbicide agents (e.g., Agent Orange).  In the case of such a 
veteran, service connection for listed diseases will be 
rebuttably presumed if they are manifest to a compensable 
degree within specified periods. The presumption of service 
connection may be rebutted by affirmative evidence to the 
contrary. 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).  However, 
the veteran's hypertension is not a disability included in 
the list of diseases which are rebuttably presumed subsequent 
to exposure to herbicidal agents.  38 U.S.C.A. § 1116 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(2008). 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  
For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2008).  

The veteran asserts that his hypertension, which he reports 
he has had since April 1970, is related to his period of 
active service.  The veteran asserts that he is entitled to 
service connection for hypertension on a presumptive basis 
because it manifested within one year of separation from 
service, or in the alternative, that he is entitled to 
service connection for hypertension on a presumptive basis 
because he was exposed to herbicidal agents in Vietnam.   

Report of Medical Examination dated in October 1966, 
conducted for the purpose of entry into service, is silent 
for a finding of high blood pressure.  At that time, the 
veteran's blood pressure was measured at 120 systolic and 80 
diastolic.  Report of Medical History, also dated in October 
1966 is silent for a history of high blood pressure.  Report 
of Medical Examination dated in July 1969, conducted for the 
purpose of separation from service, is silent for a finding 
of high blood pressure.  At that time, the veteran's blood 
pressure was measured at 130 systolic and 60 diastolic.  
Report of Medical History, also dated in July 1969 is silent 
for a history of high blood pressure.  The remaining 
veteran's service treatment records are silent for any 
complaint, diagnosis, finding, or treatment related to high 
blood pressure.  As there is no evidence that hypertension 
was diagnosed in service, the Board finds that chronicity in 
service is not established in this case.  38 C.F.R. 
§ 3.303(b). 

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
hypertension.  38 C.F.R. § 3.303(b).  

At the time of the November 2007 hearing before the Board, 
the veteran asserted that he had been diagnosed with 
hypertension in April 1970.  The veteran further stated that 
he would attempt to locate private treatment records from 
1970, and that he would submit same to the Board.  However, 
the veteran's representative, in a November 2007 letter, 
stated that the veteran no longer had the necessary medical 
documents to support his claim for hypertension, and 
requested that the appeals process continue.  

The first post-service evidence of record indicating 
hypertension is dated in July 2004.  VA treatment records 
dated at that time indicate that the veteran was on a 
prescription medication regimen for his hypertension.  VA 
treatment records dated from February 2005 to March 2007 
indicate that the veteran continued to manage his 
hypertension with diet, exercise, and medication.  There is 
no evidence of record that any of the veteran's treating 
professionals related the veteran's hypertension to his 
period of military service, to include exposure to an 
herbicidal agent.

In view of the lengthy period without evidence of treatment, 
there is no evidence of a continuity of treatment, and this 
weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Given the length of time between his 
separation from service and the first record of a confirmed 
clinical diagnosis, approximately thirty-four years, the 
veteran is not entitled to service connection for 
hypertension on a presumptive basis under 38 C.F.R. §§ 3.307, 
3.309.  

As discussed above, the veteran's hypertension is not a 
disability included in the list of diseases which are 
rebuttably presumed subsequent to exposure to herbicidal 
agents.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  Thus, the veteran is not entitled to service 
connection for hypertension secondary to herbicide exposure. 

The Board has considered the veteran's assertions that his 
hypertension was incurred in his period of active duty, to 
include his assertion that his hypertension is secondary to 
herbicide exposure.  However, as a layperson, the veteran is 
not competent to give a medical opinion on causation or 
aggravation of a medical condition.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 
186 (1997) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992)    ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  Thus, the 
veteran's lay assertions are not competent or sufficient.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
In this case, there is no evidence establishing a medical 
nexus between military service and the veteran's 
hypertension.  Thus, service connection for hypertension, to 
include as secondary to herbicide exposure, is not warranted.

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim for entitlement to service connection 
for hypertension, to include as secondary to herbicide 
exposure, must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal concerning the issue of entitlement to service 
connection for a breathing disorder, to include as secondary 
to herbicide exposure, is dismissed without prejudice.

Service connection for hypertension, to include as secondary 
to herbicide exposure, is denied.


REMAND

Additional development is needed prior to further disposition 
of the claim.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2008).

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

The veteran contends that he has PTSD related to alleged 
service stressors in Vietnam, warranting service connection 
PTSD.  See 38 C.F.R. § 3.304(f).  The veteran's service 
personnel records indicate that was assigned to the 29th 
Civil Affairs Company, United States Army Pacific, Da Nang, 
from July 20, 1968 to July 19, 1969.  His military 
occupational specialty is listed as medical specialist.  The 
veteran's service personnel records, including his service 
separation form, show no awards or decorations for combat 
service.  

Post-service medical records show that the veteran has 
received psychiatric treatment, and that he was diagnosed 
with PTSD in January 2005.  

The veteran's claim has been denied on the basis that his 
alleged stressors have not been verified.  At the time of the 
November 2007 hearing before the Board, the veteran reported 
that while he was assigned to the 29th Civil Affairs Company, 
United States Army Pacific, Da Nang, he was also associated 
with the 29th Silver Affair, Fifth Marine Division, United 
States Marine Corps.  The veteran reported that he was 
involved in the Tet Offensive in 1968.  The veteran reported 
that because Da Nang was near an airport, it was constantly 
attacked with bombs, mortars, and rockets.  Specifically, the 
veteran described his duties placing dead bodies in body bags 
and coming across the body and head of a friend.  The veteran 
reported that this friend was a Navy Medic named Atwood.  The 
veteran reported that this event took place in Da Nang around 
Hill 327 (Hamburger Hill) in March or April 1968.  These are 
stressors that may be capable of verification, and an attempt 
at verification may be made on this basis.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002) (mortar/rocket attack may 
in some cases be a satisfactory stressor for PTSD).  

Because the evidence of record does not indicate that the 
veteran engaged in combat, the alleged stressors must be 
verified by official service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 
10 Vet. App. 128 (1997).  Because no attempt to verify the 
veteran's stressors through the United States Army & Joint 
Services Records Research Center (JSRRC) has yet been made, 
the RO should attempt to verify the described stressors 
through JSRRC.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the veteran's statements of 
the alleged PTSD stressors, as well as 
copies of his service personnel records 
and any other relevant evidence, to the 
United States Army & Joint Services 
Records Research Center (JSRRC).  
Request that JSRRC attempt to verify 
the alleged stressors.  Specific 
requests should be made for casualties 
in the veteran's unit resulting from 
enemy attack on Da Nang during March 
and April of 1968, and for record of 
the death of a Navy Medic named Atwood 
at Da Nang, Hill 327, Hamburger Hill, 
during March or April of 1968.  If more 
detailed information is needed for such 
research, the veteran should be given 
the opportunity to provide it.  If a 
negative response is received from the 
JSRRC, the veteran's file should be 
properly documented in this regard.

2.  Thereafter, if, and only if the at 
least one of the alleged stressors are 
verified, schedule the veteran for a VA 
psychiatric examination for the purpose 
of ascertaining whether the veteran has 
PTSD related to service.

a.  Prior to the examination, specify 
for the examiner the stressors that it 
is determined were established by the 
record, and the examiner must be 
instructed that only that/those 
event(s) may be considered for the 
purpose of determining whether the 
veteran was exposed to one or more 
stressors in service.

b.  The examiner should conduct the 
examination with consideration of the 
current diagnostic criteria for PTSD.  
The examination report should include a 
detailed account of all pathology 
present; to include diagnoses of other 
acquired psychiatric conditions.  Any 
further indicated special studies, 
including psychological studies, should 
be accomplished.

c.  If a diagnosis of PTSD is 
appropriate, the examiner should 
specify:  (1) whether each alleged 
stressor found to be established by the 
evidence of record was sufficient to 
produce PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
the current symptomatology and one or 
more of the in-service stressors found 
to be established by the record and 
found to be sufficient to produce PTSD 
by the examiner.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

d.  If the examination results in a 
psychiatric diagnosis other than PTSD, 
the examiner should offer an opinion as 
to the etiology of the non-PTSD 
psychiatric disorder, to include 
whether it is at least as likely as not 
that any currently demonstrated 
psychiatric disorder, other than PTSD, 
is related to the veteran's military 
service. 

e.  The veteran should be advised of 
the consequences of his failure to 
report for a scheduled examination, 
pursuant to 38 C.F.R. § 3.655 (2008).  
The file must be properly documented 
regarding any notifications to the 
veteran as to the scheduled 
examination.

3.  Readjudicate the claim of 
entitlement to service connection for 
an acquired psychiatric condition, to 
include PTSD, considering evidence 
submitted by the veteran subsequent to 
the April 2007 Statement of the Case, 
as well as any additional evidence 
added to the record.  If the action 
remains adverse to the veteran, provide 
the veteran and his representative with 
a Supplemental Statement of the Case 
and allow the veteran an appropriate 
opportunity to respond thereto.  
Thereafter, return the case to the 
Board.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

To help avoid future remand, the AMC/RO must ensure that all 
requested actions have been accomplished (to the extent 
possible) in compliance with this REMAND. If any action is 
not undertaken, or is taken in a deficient manner, 
appropriate corrective action should be undertaken.  See 
Stegall v. West, 11 Vet. App. 268 (1998).
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


